Citation Nr: 0733929	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-23 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension based on the 
need for aid and attendance or housebound status.

(The issue of entitlement to additional pension benefits 
based consideration of a higher level of unreimbursed medical 
expenses is the subject of a separate appellate decision.)



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1952 to November 
1954.  He died in May 1991.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).  In 
September 1991, the RO granted the appellant's claim for 
death pension by a surviving spouse.  In September 2005, the 
RO denied a claim for a higher level of pension based on a 
need for aid and attendance or being housebound. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The appellant's principal disabilities are diabetes 
mellitus, hypertension, and osteoarthritis.

3.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The appellant is able to care for her daily personal 
needs without assistance from others and is able to protect 
herself from the hazards of daily living.

5.  The appellant does not have one disability ratable as 100 
percent disabling, and another separate disability ratable at 
60 percent disabling.

6.  The appellant is not substantially confined to her house 
or immediate premises as a result of physical or mental 
disability.


CONCLUSION OF LAW

The requirements for a special monthly pension based on the 
need for regular aid and attendance or being housebound are 
not met.  38 U.S.C.A. §§ 1122, 1311 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the VA has met the duty to 
notify and assist the veteran with development of relevant 
evidence.  The appellant was provided a letter dated in July 
2005 which described the criteria which must be met to 
substantiate a claim for benefits based on the need for aid 
and attendance or based on housebound status, as well as an 
explanation of what evidence was to be provided by the 
claimant and what evidence the VA would attempt to obtain on 
her behalf.  In addition, the letter informed the claimant 
that she should submit any additional evidence that he had in 
her possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant has been afforded an appropriate disability 
evaluation examination.  She has declined a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

The appellant contends that the RO made a mistake by denying 
her claim for special monthly pension.  She asserts that due 
to severe impairment from diabetes, hypertension and 
arthritis she requires the aid and attendance of another.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the claim for aid and attendance benefits.

Increased DIC or pension is payable to a claimant who has a 
need for regular aid and attendance, or who is housebound.  
See 38 C.F.R. § 3.351.  The need for regular aid and 
attendance means helplessness or being so helpless as to 
require the regular aid and attendance of another person.  A 
claimant will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).

The Board notes that the evidence which is of record includes 
a written statement dated in January 1998 from a private 
physician which indicates that the appellant had diabetes, 
hypertension and osteoarthritis.  It was noted that her 
prognosis was guarded, but it was also stated that these were 
not disabilities at that moment.  It was further stated that 
the appellant did not have a need for assistance with daily 
needs, and did not have any type of limitation.  The claim 
for aid and attendance benefits was denied in a decision of 
1998.  

In February 2005, the appellant again requested additional 
benefits based on a need for aid and attendance and/or 
housebound status.  The report of an examination of the 
appellant for assessing housebound status or permanent need 
for aid and attendance conducted by the VA in August 2005 
reflects that the appellant was a 72 year old female who came 
in a private car accompanied by a family member.  She lived 
alone in her own house.  It was stated that she required an 
attendant to report for the examination.  She was not 
hospitalized, and was not bed ridden or confined to a 
wheelchair.  She did not use any aid.  Regarding her vision, 
she had refractive error that was corrected with eyeglasses.  
She had early cataracts in both eyes.  Pupils were equal and 
reactive to light and accommodation.

The examiner stated that the appellant was competent and 
capable of managing her own benefit payments.  It was stated 
that she was independent in her daily living, and lived 
alone.  She had a history of non-insulin dependent diabetes, 
high blood pressure, and degenerative joint disease with 
arthritis.  She also had a right breast cyst excision which 
was benign, chronic sinusitis, and a cholecystectomy at age 
35.  Her present complaints included having pain in her left 
hip, low back pain, arthralgias in the knees, earaches on 
occasion, insomnia, anorexia, occasional diarrhea, and cramps 
in the legs at night.  She had been a housewife all her life.  
Her medications included caltrate, naproxen, captopril, 
Glipizide, rantidine, eye drops, and artificial tears and 
lubricants with satisfactory results.  On a typical day, she 
reportedly cooked her food, watched television, listened to 
radio, and went to church and supermarket stores with the 
company of a friend or family member, and then stayed in her 
house where she did light duties.  

On physical examination, her general appearance was alert, 
oriented and coherent.  She was five feet one inch tall and 
weighed 108 pounds.  Her posture was erect and her state of 
nutrition was satisfactory.  Her pulse was 70 and respiration 
was 18.  Her blood pressure was 145/90, 140/85, and 145/82.  
An electrocardiogram reported a normal sinus rhythm of 72 
beats per minute, with minimal voltage criteria for left 
ventricular hypertrophy which the examiner stated may be a 
normal variant.  The upper and extremities had arthritis with 
satisfactory musculoskeletal function, coordination, and 
sensory ability with a normal range of motion.  The 
examination noted that there was no limitation of motion, no 
evidence of weakness, no muscular atrophy, or contractures, 
satisfactory coordination, satisfactory balance, with 
propulsion normal to her age.  She reportedly had chronic low 
back pain with paralumbar muscle spasm.  He abdomen was soft 
with no palpable masses or visceromegaly.  The 
cholecystectomy scar was well healed.  

The examiner specified that the appellant had normal 
locomotion for her age and was able to walk without the 
assistance of another person.  No mechanical aid was used 
needed or recommended.  The examiner further stated that the 
appellant was able to leave her home at any time, though he 
recommended company to travel.  

The diagnoses were (1) non-insulin dependent diabetes 
mellitus, stable, controlled; (2) arterial hypertension; (3) 
mild osteopenia; (4) degenerative joint disease and 
arthritis; (5) chronic low back pain with degenerative disc 
disease; (6) paralumbar muscle spasm; (7) spondylosis and 
degenerative joint disease of the lumbar spine; (8) 
cholecystectomy status, well healed scar; (9) early senile 
catracts; and (10) right breast mass excision, benign, well 
healed scar.  

The Board notes that the VA examination report shows that the 
appellant was not completely blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  Thus, the criteria for special monthly pension 
benefits under 38 C.F.R. § 3.351(c)(1) based on impairment of 
vision are not met.

The Board also notes that it is undisputed that the appellant 
is not a patient in a nursing home because of mental or 
physical incapacity.  Therefore, the Board finds that the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) are not met.

The Board also finds that the appellant does not qualify for 
special monthly pension on the basis of having a need for 
regular aid and attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).  In making a determination as to whether a 
claimant has a factual need of aid and attendance, 38 C.F.R. 
§ 3.352(a) provides that consideration is to be given to such 
conditions as inability of the claimant to dress or undress 
herself or keep herself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic device 
or orthopedic appliance which by reason of the particular 
disability cannot be done without aid; inability of the 
claimant to feed herself through extreme weakness; inability 
to attend the wants and needs of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to her daily environment.  Being bedridden 
will also be a proper basis for allowance of special monthly 
pension.  

The aforementioned evidence, however, does not establish that 
the appellant has a need for regular aid and attendance under 
any of the criteria contained in 38 C.F.R. § 3.352(a).  The 
VA examiner stated that she was able perform self care and 
other activities of daily living.  There is no evidence that 
she is unable keep herself ordinarily clean and presentable; 
that she has frequent need for adjustment of any special 
prosthetic device or orthopedic appliance which by reason of 
the particular disability cannot be done without aid; that 
she has inability of the claimant to feed himself through 
extreme weakness; inability to attend the wants and needs of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  There is also no evidence that she is 
bedridden.

In summary, the evidence shows that the appellant's 
disabilities do not render her unable to care for her daily 
personal needs without assistance from others and do not 
render her unable to protect herself from the hazards of 
daily living.  Therefore, she does not qualify for increased 
pension on the basis of having a regular need for aid and 
attendance.

The Board notes, however, that, under 38 C.F.R. § 3.351(d), 
claimants who do not qualify for increased pension based on 
the need for regular aid and attendance, may be paid 
additional pension if the person has a single permanent 
disability rated as 100 percent disabling and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems; or (2) is 
permanently housebound by reason of disability or 
disabilities.  There is no evidence to indicate that the 
appellant has two separate disabilities which are severe 
enough to be rated as 100 and 60 percent disabling.  On the 
contrary, the examination reflects that he disabilities are 
uniformly mild in severity.  

The Board also notes that the evidence demonstrates that she 
is not housebound. Although the examiner recommended that she 
be accompanied when traveling, it was noted that she no 
restrictions with respect to her lower extremities and could 
walk with adequate propulsion, and that she could leave her 
home at any time.  Thus, the evidence shows that she is not 
substantially confined to her house or immediate premises as 
a result of physical or mental disability.

For the foregoing reasons, the Board finds that the disorders 
do not fulfill the requirements for a special monthly pension 
based on a need for regular aid and attendance or housebound 
status.  Accordingly, the appeal must be denied.




ORDER

Entitlement to special monthly death pension based on the 
need for aid and attendance or housebound status is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


